 
 
III 
111th CONGRESS 
2d Session 
H. CON. RES. 228 
IN THE SENATE OF THE UNITED STATES 
 
January 20, 2010 
Received 
 
CONCURRENT RESOLUTION 
Providing for a joint session of Congress to receive a message from the President.  
 
 
That the two Houses of Congress assemble in the Hall of the House of Representatives on Wednesday, January 27, 2010, at 9 p.m., for the purpose of receiving such communication as the President of the United States shall be pleased to make to them. 
 
  Passed the House of Representatives January 19, 2010. Lorraine C. Miller, Clerk.   
